Name: 88/244/EEC: Commission Decision of 23 March 1988 authorizing the Federal Republic of Germany and the United Kingdom to permit temporarily the marketing of durum wheat seed not satisfying the requirements of Council Directive 66/402/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  marketing
 Date Published: 1988-04-26

 Avis juridique important|31988D024488/244/EEC: Commission Decision of 23 March 1988 authorizing the Federal Republic of Germany and the United Kingdom to permit temporarily the marketing of durum wheat seed not satisfying the requirements of Council Directive 66/402/EEC Official Journal L 105 , 26/04/1988 P. 0033 - 0033*****COMMISSION DECISION of 23 March 1988 authorizing the Federal Republic of Germany and the United Kingdom to permit temporarily the marketing of durum wheat seed not satisfying the requirements of Council Directive 66/402/EEC (88/244/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Commission Directive 87/120/EEC (2), and in particular Article 17 thereof, Having regard to the requests submitted by the Federal Republic of Germany and the United Kingdom, Whereas in Germany and the United Kingdom the production of seed of durum wheat satisfying the requirements of Directive 66/402/EEC has been insufficient in 1987 and therefore is not adequate to meet the needs of those countries; Whereas it is not possible to cover these demands satisfactorily with seed from other Member States, or from third countries, satisfying all the requirements laid down in the said Directive; Whereas Germany and the United Kingdom should therefore be authorized to permit, for a period expiring on 30 April 1988, the marketing of seed of the abovementioned species subject to less stringent requirements; Whereas, moreover, other Member States, which are able to supply Germany and the United Kingdom with such seed not satisfying the requirements of the Directive, should be authorized to permit the marketing of such seed provided it is intended for Germany or the United Kingdom; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Commitee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The Federal Republic of Germany and the United Kingdom are authorized to permit, for a period expiring on 30 April 1988, the marketing in their territories of, in the case of Germany, a maximum of 1 400 tonnes of seed of spring durum wheat (Triticum durum Desf.) of the category 'certified seed of the first generation' and, in the case of the United Kingdom, a maximum of 66 tonnes of seed of spring durum wheat of the category 'certified seed of the second generation', which do not satisfy the requirements laid down in Annex II to Directive 66/402/EEC with regard to the minimum germination capacity, provided that the following requirements are satisfied: (a) the germination capacity is at least 80 % of pure seed; (b) the official label shall bear the following endorsements: - 'minimum germination capacity 80 %', - 'intended exclusively for Germany' or 'intended exclusively for the United Kingdom', as the case may be. Article 2 The other Member States are hereby authorized to permit, subject to the conditions laid down in Article 1, the marketing in their territories of a maximum of 1 466 tonnes of spring durum wheat seed provided that it is intended exclusively for Germany or the United Kingdom. The official label shall bear the endorsements referred to in Article 1 (b). Article 3 Member States shall notify the Commission before 30 June 1988 of the quantities of seed marketed in their territories pursuant to this Decision. The Commission shall inform the other Member States thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 23 March 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 125, 11. 7. 1966, p. 2309/66. (2) OJ No L 49, 18. 2. 1987, p. 39.